Citation Nr: 1809702	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1968 to June 1972.  The Veteran died in October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision on behalf of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2016, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

The Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in October 2012.


CONCLUSION OF LAW

The criteria for enhanced DIC benefits have not been met.  38 U.S.C. § 1311(a)(2) (2012); 38 C.F.R. § 3.22(b) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the appellant nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA statutes provide that the monthly rate of DIC payable to a surviving spouse shall be increased by $246 in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  In determining the period of a veteran's disability for purposes of the preceding sentence, only periods in which the veteran was married to the surviving spouse shall be considered.  38 U.S.C. § 1311(a)(2) (2012).

VA regulations for DIC benefits to survivors of certain veterans rated totally disabled at time of death provide that the phrase "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance applicable regulations; or (3) at the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the specified period, but was not receiving compensation because: (i) VA was paying the compensation to the veteran's dependents; (ii) VA was withholding the compensation to offset an indebtedness of the veteran; (iii) the veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (v) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2017).

The phrase "rated by VA as totally disabling" includes total disability ratings based on unemployability.  38 C.F.R. § 3.22(c).  To be entitled to DIC benefits a surviving spouse must have been married to the veteran-(1) for at least 1 year immediately preceding the date of the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.22(d).  

VA law has also established that "hypothetical entitlement" is not a basis for establishing benefits under 38 U.S.C. § 1311.  See 70 Fed. Reg. 72,211 (2005) (addressing entitlement to "enhanced" DIC benefits under 38 U.S.C. § 1311(a)(2) on the basis of hypothetical entitlement); National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpretations of 38 U.S.C. § 1311(a)(2) and 38 U.S.C. § 1318). 

In this case, the pertinent facts are not in dispute.  VA records show the Veteran and the appellant married in December 2003 and that the Veteran first submitted a claim for service connection compensation benefits to VA on November 5, 2010.  A September 2010 rating decision established service connection for coronary artery disease (100 percent from October 25, 2009), type II diabetes mellitus (60 percent from October 25, 2009), and hypertension (10 percent from October 25, 2009).  The rating also established entitlement to special monthly compensation and basic eligibility for Dependents' Education Assistance.  The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was found to be moot based upon the 100 percent disability evaluation.  A December 2010 rating decision subsequently found CUE in the September 2010 rating decision and found that the Veteran's online VA application for compensation benefits had been first received on November 5, 2009.  The Veteran, however, was advised that he was not responsible for any overpayment as a result of the CUE.  (The Board notes that the error appears to have involved a October 25, 2009, internet source date of printing reference on a VA Form 21-526 which the Veteran signed on November 2, 2009.)  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2017).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  A failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  See Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).  

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

In statements and testimony in support of her claim for enhanced DIC benefits under 38 U.S.C. § 1311(a)(2) the appellant contends that such benefits are warranted because the Veteran would have been entitled to receive a total service-connected disability rating effective more than eight years prior to his death if he had been aware of VA laws pertaining to heart complications from herbicide exposure.  She asserts, in essence, that although no prior service connection disability compensation claim had been submitted hypothetical entitlement is warranted effective from the date of her marriage to the Veteran in December 2003.  

Based upon the evidence of record, the Board finds the Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in October 2012.  Established VA law provides that "hypothetical entitlement" is not a basis for entitlement to enhanced DIC benefits under 38 U.S.C. § 1311(a)(2).  See NOVA III, 476 F.3d 872.  As such, the only possible way for the appellant to prevail on her claim would be to show that the December 2010 rating decision involved CUE in establishing an effective date for the service-connected disability awards from November 5, 2009, and that the requirements were met for an effective date at least from October 2004.  The appellant has raised no such claim nor is there any indication in the available record for which such consideration of CUE would be warranted.  The appellant does not contend and the record does not indicate that a claim for entitlement to service connection was received by VA prior to 2009.

As the law is dispositive in this case, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Based upon the undisputed facts of record, the appellant cannot be awarded DIC benefits at the enhanced rate pursuant to the provisions of 38 U.S.C. § 1311(a)(2).  


ORDER

Entitlement to enhanced DIC benefits under the provisions of 38 U.S.C. § 1311(a)(2) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


